        Case 7:17-cr-00225-NSR Document 164 Filed 12/07/20 Page 1 of 1


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601

                                                   December 7, 2020


BY ECF
The Honorable Nelson S. Román
United States District Judge
300 Quarropas Street
White Plains, NY 10601

       RE:    United States v. Chukwuemeka Okparaeke, S4 17 Cr. 225 (NSR)

Dear Judge Román:

        The Government respectfully submits this letter to advise the Court that the Government
has sent a copy of the Court’s December 6, 2020 order adjourning the sentencing (Dkt. No. 163)
to the defendant via FedEx.


                                           Respectfully submitted,


                                           AUDREY STRAUSS
                                           Acting United States Attorney


                                    By:    /s/                                           a
                                           Gillian Grossman / Sagar Ravi / Olga Zverovich
                                           Assistant United States Attorney
                                           (212) 637-2188 / 2514 / 2195


cc:    Stand-by Counsel (by ECF) and Chukwuemeka Okparaeke (by mail)
